Citation Nr: 1138170	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  09-37 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for adjustment disorder with depressed mood, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for mechanical low back strain, currently rated 10 percent disabling.

3.  Entitlement to an increased rating for right knee musculoligamentous strain, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for left knee musculoligamentous strain, currently rated 10 percent disabling.

5.  Entitlement to service connection for bilateral shoulder disability including as secondary to service-connected disability.

6.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  

7.  Entitlement to service connection for cervical spine disability secondary to service-connected disability.

8.  Entitlement to service connection for bilateral lower extremity disability characterized by numbness and tingling including as secondary to service-connected disability.

9.  Entitlement to service connection for bilateral upper extremity disability characterized by numbness and tingling including as secondary to service-connected disability.

10.  Entitlement to service connection for right index and middle finger disability including as secondary to service-connected disability.  

11.  Entitlement to service connection for bilateral hip disability including as secondary to service-connected disability.  

12.  Entitlement to service connection for bilateral ankle disability including as secondary to service-connected disability.  

13.  Entitlement to service connection for bilateral foot disability including as secondary to service-connected disability.  

14.  Entitlement to service connection for gastrointestinal disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to July 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska dated in April 2009.  

In March 2011, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of the hearing has been associated with the claims folders.  

The issues of entitlement to increased ratings for adjustment disorder with depressed mood, bilateral knee disabilities and mechanical low back strain, and service connection for gastrointestinal disability are addressed in the REMAND that follows the ORDER section of this decision.

At his March 2011 hearing before the undersigned, the Veteran testified that his service-connected disabilities have a considerable occupational impact.  The Board notes that a claim for total rating based on individual unemployability due to service-connected disabilities was denied by the RO in the rating decision on appeal, but was not timely appealed.  Since the issue is not currently developed or certified for appellate review, it is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  In March 2011, prior to the promulgation of a decision in the appeal, the Veteran informed the Board that he wanted to withdraw his appeal on the issues of entitlement to service connection for PTSD and right index and middle finger disability including as secondary to service-connected disability.

2.  Bilateral shoulder disability was not present in service nor was arthritis present within one year from separation from service and a bilateral shoulder disability is not etiologically related to service or service-connected disability.

3.  Cervical spine disability is not etiologically related to service-connected disability.

4.  Bilateral lower extremity disability characterized by numbness and tingling was not present in service and is not etiologically related to service or service-connected disability.

5.  Bilateral upper extremity disability characterized by numbness and tingling was not present in service and is not etiologically related to service or service-connected disability.

6.  Bilateral hip disability was not present in service nor was arthritis present within one year from separation from service and a bilateral hip disability is not etiologically related to service or service-connected disability.

7.  Bilateral ankle disability was not present in service nor was arthritis present within one year from separation from service and a bilateral ankle disability is not etiologically related to service or service-connected disability.

8.  Bilateral foot disability was not present in service nor was arthritis present within one year from separation from service and a bilateral foot disability is not etiologically related to service or service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for PTSD and right index and middle finger disability including as secondary to service-connected disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Bilateral shoulder disability was not incurred in or aggravated by active military service and is not proximately due to or the result of service-connected disability; the incurrence or aggravation of arthritis of the shoulder during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  

3.  Cervical spine disability is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 3.310 (2011).

4.  Bilateral lower extremity disability characterized by numbness and tingling was not incurred in or aggravated by active military service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  

5.  Bilateral upper extremity disability characterized by numbness and tingling was not incurred in or aggravated by active military service and is not proximately due to or the result of service-connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  

6.  Bilateral hip disability was not incurred in or aggravated by active military service and is not proximately due to or the result of service-connected disability; the incurrence or aggravation of arthritis of the hip during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  

7.  Bilateral ankle disability was not incurred in or aggravated by active military service and is not proximately due to or the result of service-connected disability; the incurrence or aggravation of arthritis of the ankle during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  

8.  Bilateral foot disability was not incurred in or aggravated by active military service and is not proximately due to or the result of service-connected disability; the incurrence or aggravation of arthritis of the foot during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to the benefits noted on the title page.  The Board will initially discuss certain preliminary matters and will then address the pertinent law and regulation and their application to the facts and evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA- administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Veteran filed his claim in July 2008.  He was provided fully adequate VCAA notice in an August 2008 letter from the RO, prior to the April 2009 rating decision that denied the claims on appeal.  As to the claim for service connection of cervical spine disability, the Board notes that the Veteran has, through his testimony before the undersigned, clarified that he is limiting his claim to secondary service connection.  

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim.  The Veteran's service treatment records (STRs) are of record as are private treatment records identified by the Veteran.  The Veteran has been afforded VA medical examinations in response to the claims herein decided.  These examinations are adequate as they contain all relevant medical information necessary to make a decision on the claims.  

In sum, any procedural errors in the originating agency's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Withdrawal of Issues on Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the appellant, through his representative, notified the Board during his hearing in March 2011 that he wanted to withdraw his appeal regarding the issues of entitlement to service connection for PTSD and right index and middle finger disability including as secondary to service-connected disability.  His withdrawal of those issues is memorialized in the hearing transcript.  Hence, there remains no allegation of error of fact or law for appellate consideration and the Board does not have jurisdiction to review the appeal with respect to those issues.  Accordingly, the appeal of the denials of service connection for PTSD and right index and middle finger disability are dismissed.  

Service Connection-Legal Principles

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448  (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Service Connection-Analysis

The Veteran seeks service connection for multiple orthopedic and neurologic disabilities.  Service connection is in effect for low back disability, bilateral knee disability, and fracture of right fourth finger with tendonitis.  He does not contend, and the record does not demonstrate, that any of the alleged bilateral shoulder, hip, ankle, foot or upper or lower extremity disabilities were present in service nor that there was any associated arthritis within a year of service.  Rather he urges that these disabilities are consequences of the biodynamic issues caused by back, knee and finger disabilities.  He theorizes that modifications he has had to make in his gait have caused his body to break down, essentially.  Considering his arguments and the lack of medical evidence of any of these disabilities in service or arthritis within the year following service, service connection on a direct or presumptive basis for these disabilities is not warranted.  Moreover, he specifically limited the cervical spine claim to a secondary service connection claim.  Thus, the Board will address the claims on a secondary basis.  

The post service treatment records do not show any link between the current service-connected disabilities and the disabilities at issue.  Specifically, VA treatment records are silent for any such indication.  Private treatment records consistent of emergency room records from Seward Memorial Hospital for gastrointestinal distress in January 2010.  

The Veteran was afforded a VA examination in September 2008.  The examiner, who was tasked with providing an opinion as to the etiology of the issues being decided herein, reviewed the claims folder and the medical records.  Following this review and examination of the Veteran, the examiner rendered her opinion that none of the disabilities are related to service-connected low back, knee or finger disabilities.  She explained that a cervical condition was less likely than not secondary to or aggravated by the mechanical low back pain because there was no medical evidence to support a connection.  She also opined that the bilateral shoulder, hip, ankle and feet conditions were not secondary to or aggravated by the back disability or the finger disability, as there was no medical evidence supporting such a connection.  As to the impact of the knees and the back, she noted that although the Veteran had an antalgic gait, it was mild and not associated with any abnormal weight bearing.  Moreover, the examiner pointed out that there was a September 2008 rheumatology note assessing fibromyalgia.  She opined that these orthopedic complaints were more likely related to fibromyalgia.  The examiner further opined that alleged upper or lower extremity numbness and tingling were less likely than not related to the back disability.  She explained that there were no sensory or motor deficits on this examination.  

To the extent that the Veteran is shown to have current cervical spine, bilateral shoulder, hip, ankle and foot disabilities, the competent and uncontroverted medical opinion of record states the current disorders are not related to or aggravated by service-connected disability.  Moreover, as to the claims for upper and lower extremity disability manifested by tingling, the competent and uncontroverted medical opinion of record states that there are no current disorders demonstrated on neurological testing.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence of record in the form of the Veteran's correspondence to VA and his statements to various medical providers, as well as his testimony.  

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this case, he is competent to assert he has had pain and symptoms as alleged.  However, the Veteran is not competent to associate any of claimed symptoms to a particular disability as such required medical expertise which the Veteran is not show to have.  

There is no diagnosed disability of the cervical spine, shoulders, hips, feet or ankles, or any upper or lower extremity disability, that has been related to service or service-connected disability by a medical professional.  The diagnosed disabilities of the shoulder, hip, ankle and feet have been affirmatively found to be unrelated to the service-connected disabilities and in fact related to fibromyalgia.  The VA examiner's opinion in September 2008 is essentially uncontroverted medical opinion evidence against the claims.  It is supported by a clear rationale and reference to the established facts.  The examiner accepts the Veteran's account of his pain as a premise, yet explains why this pain is likely due to another cause.  The Board finds this medical opinion to be competent probative evidence against the claim.  Also, the examiner adequately explains why there is no upper or lower extremity disability based on a lack of neurological findings.

The September 2008 opinion is afforded considerable weight in the determination that the Veteran's current disabilities are not related to his service-connected disabilities.  It was based on a full review of the Veteran's claims files.  In the examination report, the examiner summarized the Veteran's relevant medical history and the opinion is accompanied by sufficient explanation.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting a veteran's position); Lee v. Brown, 10 Vet. App. 336, 338 (1997) (an etiological opinion should be viewed in its full context, and not characterized solely by the medical professional's choice of words).  The Board finds this opinion to be highly credible and probative of the issue of nexus, or the lack thereof.

Accordingly, based on the evidence and analysis above, the Board finds the criteria for service connection are not met; the claims must therefore be denied.

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

The appeal for service connection for PTSD is dismissed.

The appeal for service connection for right index and middle finger disability including as secondary to service-connected disability is dismissed.

Service connection for bilateral shoulder disability is denied.

Service connection for cervical spine disability secondary to service-connected disability is denied.

Service connection for bilateral lower extremity disability characterized by numbness and tingling is denied.

Service connection for bilateral upper extremity disability characterized by numbness and tingling is denied.

Service connection for bilateral hip disability is denied.  

Service connection for bilateral ankle disability is denied.  

Service connection for bilateral foot disability is denied.  



REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims for service connection for gastrointestinal disability as well as higher evaluations for an adjustment disorders, knee disabilities, and low back disability.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Gastrointestinal disability

The Veteran urges that he has gastrointestinal disability due to service.  He testified that he first had an episode of burning throat and gastric pain in service while stationed in Japan.  He reported that he did not seek medical attention while in service because he was not allowed to do so.  His STR's make no reference to gastrointestinal problems.  

Following service, the Veteran underwent VA general medical examination in June 2007.  He denied a history of nausea, vomiting, diarrhea, constipation, indigestion, heartburn, hemorrhoids, hernia, abdominal mass, abdominal swelling, regurgitation, jaundice, fecal incontinence, surgery, dysphagia, hematemesis, melena, pancreatitis, gallbladder attacks, or abdominal pain.  Nonetheless, he testified that he has had symptoms and problems since service.  

VA treatment records show complaints and treatment for gastroesophageal reflux disease (GERD) dating from July 2008.  In February 2009 it was recorded that he wondered if he may have an ulcer, as spicy foods irritated his stomach.  He was regularly prescribed ranitidine.  He was told to alter his diet as it appeared his diet included spicy and high fat foods.  He agreed to see a dietician to discuss the best foods for his GERD symptoms.  

In a statement dated in December 2009, the Veteran's VA primary care provider wrote that the Veteran's diarrhea may represent some form of infection he acquired while deployed overseas.  

The Veteran testified and the record shows that he had to seek emergency treatment in January 2010 for vomiting and bloody diarrhea.  

Under the circumstances, particularly considering the December 2009 statement from his VA primary care provider, the Board finds that an examination to identify any current gastrointestinal disability with an opinion as to etiology is warranted.  

Increased rating claims

The Veteran testified that his service-connected adjustment disorder, bilateral knee disabilities and mechanical low back strain have worsened and are more disabling than the current medical evidence reflects.  As to his adjustment disorder, he stated that he is now plagued with serious memory and judgment problems that affect his life on a daily basis.  He described frequently forgetting tasks and school assignments.  He also reported that he often walks off from his job as a mechanic with a freight transfer company whenever it strikes him.  He further reported not being able to remember several things at once, such as when his wife tells him to get multiple things from the grocer or when he has two or more errands to run.  He reported disturbances of motivation and mood and noted that his Wellbutrin was recently increased due to mental health difficulties demonstrated on the job.  He had recent treatment at the local VA.  

As to his knee disabilities, the Veteran urges that he has problems with instability and giving out, particularly on stairs.  He stated that his back has increased pain and decreased mobility.  He has had little relief with pain medication.  VA treatment records show that the Veteran fell onto his knees in February 2009 after being knocked over by his dog.  He reported increased pain.  

The Veteran's representative urges that the September 2008 VA examination of the knees and back was inadequate as it did not comply with VA examination protocols because the examiner failed to use a goniometer to measure range of motion and did not assess instability or comment on fatigue on repetition.  

Thus, the Veteran has testified that his service-connected disabilities have worsened.  As the examinations must be contemporaneous and must address all pertinent disability factors, such as whether the knee is unstable, whether the knee locks, and whether there is additional functional impairment on repeated use or during flare ups, and in light of the recent contentions relating to the adjustment disorder and the back, new examinations should be conducted.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertaining to treatment or examination of the Veteran's back, knee and adjustment disorders during the period of this claim.

2.  The RO or the AMC should arrange for the Veteran to undergo an examination to determine the etiology of any current gastrointestinal disorder.  The examiner should be requested to express an opinion as to whether there is a 50 percent or better probability that any current gastrointestinal disorder is related to service or service-connected disability.  The examiner should be requested to provide the rationale for the opinion.

3.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected back and knee disabilities.  The claims files or a copy of the material therein must be made available to the examiners and reviewed by the examiner.  

Any indicated studies, including range of motions studies in degrees, should be performed and VA examination protocols should be followed.  

The examiner should comment as to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and if there is additional range of motion loss due to any of the following, this should be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.  Any additional limitation of flexion or extension caused by repetitive motion should be reported in degrees.  

The examiner should indicate whether the Veteran's service connected low back disability is manifested by intervertebral disc syndrome.  If she, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."

As to the Veteran's bilateral knee disabilities, the examiner should indicate whether such is manifested by lateral instability and/or subluxation.  If so, the examiner should indicate whether such manifestations are slight, moderate, or severe.  




The examiner should also fully describe the impact the Veteran's knee and low back disabilities have on his economic adaptability. The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

4.  Then, the RO or the AMC should arrange for the Veteran to be afforded a VA psychiatric or psychological examination in order to ascertain the current severity of the service-connected adjustment disorder.  The claims files or a copy of the material therein must be made available to the examiners and reviewed by the examiners.  Any indicated studies, should be performed and VA examination protocols should be followed.

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.  

6.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided an appropriate supplemental statement of the case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


